Exhibit 10.1




BROADCAST INTERNATIONAL, INC.

Common Stock and Warrants




PLACEMENT AGENCY AGREEMENT




December 17, 2010




Philadelphia Brokerage Corporation

Two Radnor Corporate Center
Suite 111
Radnor, Pennsylvania 19087




Ladies and Gentlemen:




Broadcast International, Inc., a Utah corporation (the “Company”), proposes,
subject to the terms and conditions stated in this Placement Agency Agreement
(this “Agreement”) and the Subscription Agreements in the form of Exhibit A
attached hereto (the “Subscription Agreements”) entered into with the investors
identified therein (each, an “Investor” and collectively, the “Investors”), to
issue and sell for an aggregate of minimum gross consideration of $10,000,000
(the “Minimum Offering”) and an aggregate gross maximum consideration of
$15,000,000 (the “Maximum Offering”), Units (the “Units”), with each Unit
comprising two (2) shares (the “Shares”) of the Company’s common stock, par
value $0.05 per share (the “Common Stock”), and a warrant to purchase one (1)
share of Common Stock (each, a “Warrant” and collectively, the “Warrants;” the
Units, the Shares and the Warrants are hereby referred to as the “Securities”).
 The Securities are more fully described in the Company’s Private Placement
Offering Memorandum dated December 17, 2010 (the “Offering Memorandum”).  This
Agreement confirms the agreement by and between the Company and Philadelphia
Brokerage Corporation (the “Placement Agent”) concerning the offering, issuance
and sale of the Securities.  




1.

Agreement to Act as Placement Agent; Delivery and Payment. On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to the terms and conditions set forth in this Agreement:




(a)

The Company hereby authorizes the Placement Agent to act as its exclusive agent
in connection with the issuance and sale by the Company of Securities (the
“Offering”) to the Investors, and the Placement Agent hereby agrees, as agent of
the Company, to solicit offers to purchase all or part of the Securities from
the Company upon the terms and conditions set forth in the Offering Memorandum
on a “best efforts” basis; provided, that the Company acknowledges and agrees
that this Agreement does not constitute an commitment, express or implied, on
the part of the Placement Agent to purchase or place any Securities. The
Placement Agent shall make commercially reasonable efforts to assist the Company
in obtaining performance by each Investor whose offer to purchase Securities has
been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, have
any liability to the Company in the event any such purchase is not consummated
for any reason.  Under no circumstances shall the Placement Agent or any of its
affiliates be obligated to underwrite or purchase any of the Securities for
their own accounts or otherwise provide any financing.  The Placement Agent
shall act solely as the Company’s agent and not as principal.  The Placement
Agent shall have no authority to bind the Company with respect to any
prospective offer to purchase Securities and the Company shall have the sole
right to accept offers to purchase Securities and may reject any such offer, in
whole or in part.  Notwithstanding the foregoing, it is understood and agreed
that the Placement Agent and its affiliates may, solely at their discretion and
without any obligation to do so, purchase Securities as principals; provided,
however, that any such purchase by the Placement Agent (or its affiliates) shall
be fully disclosed to the Company and approved by the Company in accordance with
the preceding sentence.





--------------------------------------------------------------------------------



(b)

As compensation for services rendered, on the Closing Date, the Company shall
pay or cause to be paid to the Placement Agent (i) an aggregate amount in cash
equal to eight percent (8.0%) of the gross proceeds received by the Company from
its sale of the Securities on such Closing Date and (ii) shares of Common Stock
at a rate of 40,000 shares of Common Stock for each $1,000,000 in gross proceeds
received by the Company for the issuance and sale of Securities in the Offering
(the “Agency Fee”).  The cash portion of Agency Fee shall be payable payable by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent.  Notwithstanding the foregoing provisions of
this Section 1(b), the cash portion of the Agency Fee with respect to gross
proceeds received by the Company from its sale of Securities to Existing
Investors shall be three percent (3.0%); provided, that Existing Investors will
only be permitted to participate in the Offering after the Minimum Offering is
completed and then only to the amount of the Maximum Offering, unless otherwise
agreed to by PBC and the Company.  For purposes of this Agreement, “Existing
Investors” shall mean the Company’s current shareholders, documented by a
shareholders’ list from the Company’s transfer agent one day prior to the
Closing Date, or owners of debt or equity securities convertible into or
exchangeable for, or options, warrants or other rights to purchase shares of
Common Stock, as documented by agreements in existence as of the date hereof;
provided, that the holders of any Bridge Notes (as defined below) shall not be
deemed to be Existing Investors for purposes of this Section 1(b).  If the
Offering contemplated hereby is completed, the Placement Agent agrees that the
foregoing compensation constitutes all of the compensation that the Placement
Agent shall be entitled to receive in connection with the Offering contemplated
hereby.  




(c)

The purchases of Securities by the Investors shall be evidenced by the execution
of the Subscription Agreements by each of the parties thereto.  




(d)

Prior to the earlier of (i) the date on which this Agreement is terminated and
(ii) the Closing Date, the Company shall not, without the prior written consent
of the Placement Agent, solicit or accept offers to purchase Securities or any
other securities of the Company (other than pursuant to the exercise of options
or warrants to purchase shares of Common Stock that are outstanding at the date
hereof, or in connection with the restructuring of certain of the Company’s
indebtedness as described in the Offering Memorandum) otherwise than through the
Placement Agent in accordance herewith.  




(e)

No Securities that the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Securities shall have been delivered to the Investor purchasing such
Securities against payment therefor by such Investor.  If the Company shall
default in its obligations to deliver Securities to an Investor whose offer it
has accepted, the Company shall indemnify and hold the Placement Agent  harmless
against any loss, claim, damage or liability directly or indirectly arising from
or as a result of such default by the Company.  





2




--------------------------------------------------------------------------------




(f)

Payment of the purchase price for, and delivery of, the Securities shall be made
at a closing (the “Closing”) at the offices of Holland & Hart LLP, counsel for
the Company, located at 222 South Main Street, Suite 2200, Salt Lake City, UT
84101, at 9:00 a.m., local time, on December 21, 2010, or at such other time and
date as the Placement Agent and the Company determine pursuant to Rule 15c6-1(a)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such
date of payment and delivery being herein referred to as the “Closing Date”).
 The Company, the Placement Agent and The Bryn Mawr Trust Company (the “Escrow
Agent”), has entered into an escrow agreement, dated as of December 16, 2010,
(the “Escrow Agreement”) pursuant to which an escrow account will be
established, at the Company’s expense, for the benefit of the Company and the
Investors (the “Escrow Account”).  Subject to the terms hereof and of the Escrow
Agreement, payment of the purchase price for the Securities shall be made to the
Company in the manner set forth below by Federal Funds wire transfer against
delivery of the Securities to such persons, and the Securities shall be
registered in the name or names and shall be in such denominations as the
Placement Agent may request at least one business day before the Closing Date.
 Payment of the purchase price for the Securities to be purchased by Investors
shall be made by such Investors directly to the Escrow Agent by depositing such
amount into the Escrow Account and the Escrow Agent agrees to hold such purchase
price in escrow in accordance with the Escrow Agreement.  The Company shall
cause its transfer agent, Interwest Transfer Company (the “Transfer Agent”) to
deliver to the Escrow Agent, at least two business days prior to the Closing,
certificates and Warrants bearing the name of the Investors (or their designees
or nominees) evidencing the Securities to be issued to each such Investor.
 Subject to the terms and conditions hereof and of the Subscription Agreements
and the Escrow Agreement, the Escrow Agent shall, on the Closing Date, deliver
to the Company, by Federal Funds wire transfer, the aggregate purchase price so
held in escrow, reduced by an amount equal to the sum of the aggregate Agency
Fee payable in cash to the Placement Agent, and to each of the Investors
certificates evidencing the Securities purchased by such Investor.  Each of the
Company and the Placement Agent hereby agree to deliver to the Escrow Agent a
closing notice as contemplated by the Escrow Agreement at least one day prior to
the Closing Date.  Notwithstanding certain of the foregoing provisions of this
Section 1(f), pursuant to the terms of the Escrow Agreement and any applicable
Subscription Agreement by and between the Company and one or more Investors
holding convertible notes issued by the Company dated as of November 29, 2010
(“Bridge Notes”), in consideration for the Securities purchased thereunder, such
Investors may deliver Bridge Notes in lieu of cash.




(g)

With respect to any Investor that is a registered investment company and is not
settling its purchase of Securities pursuant to Section 1(f) above, on or before
the Closing Date, the Company shall cause the Transfer Agent to deliver the
Shares purchased by such Investor to the account and/or at the address
designated by such Investor, and on or before the Closing Date the Company shall
have delivered the Warrants, and upon receipt by such Investor of such
Securities and Warrants, such Investor shall wire, in immediately available
funds, the Purchase Amount for such Securities to an account designated by the
Company.




2.

Representations and Warranties of the Company.  The Company represents and
warrants to the Placement Agent as of the date hereof and as of the Closing
Date, and agrees with the Placement Agent, as follows:




(a)

Due Incorporation.  The Company has been duly organized and is validly existing
as a corporation or other legal entity in good standing (or the foreign
equivalent thereof) under the laws of its jurisdiction of organization, with the
corporate power and authority to own its properties and to conduct its business
as currently being conducted and as described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission and is
duly qualified to transact business and is in good standing as a foreign
corporation or other legal entity in each other jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
or have such power or authority (i) would not have, individually or in the
aggregate, a material adverse effect upon, the general affairs, business,
operations, properties, financial condition or results of operations of the
Company and its Subsidiaries (as defined below), taken as a whole, or (ii)
impair in any material respect the power or ability of the Company to perform
its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement and the Subscription Agreements, including the
issuance and sale of the Securities (any such effect as described in clauses (i)
or (ii), a “Material Adverse Effect”).  





3




--------------------------------------------------------------------------------




(b)

Subsidiaries.  The Company has no significant subsidiaries (as such term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) other than
BI Acquisitions, Inc. and Interact Devices, Inc. (each, a “Subsidiary” and
collectively, the “Subsidiaries”).  Each Subsidiary has been duly organized and
is validly existing as a corporation or other legal entity in good standing
under the laws of its jurisdiction of organization, with the corporate,. limited
liability company or other entity power and authority to own its properties and
to conduct its business as currently being conducted and as described in the
Company’s periodic reports and other information filed with the Securities and
Exchange Commission.  All of the issued and outstanding capital stock (or
similar equity interests) of each Subsidiary has been duly authorized and
validly issued and is fully paid and nonassessable and, except as described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission, are owned by the Company, directly or through
Subsidiaries, free from liens, encumbrances and defects.

  

(c)

Due Authorization and Enforceability.  The Company has the full right, power and
authority to enter into this Agreement, each of the Subscription Agreements and
the Escrow Agreement, and to perform and discharge its obligations hereunder and
thereunder; and each of this Agreement, the Escrow Agreement and each
Subscription Agreement has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.  




(d)

The Units.  The issuance of the Units has been duly and validly authorized by
the Company and, when issued, delivered and paid for in accordance with the
terms of this Agreement and the Subscription Agreements, will have been duly and
validly issued and will be fully paid and nonassessable.  Except as otherwise
stated in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission, there are no statutory or contractual
preemptive rights or other rights to subscribe for or purchase or acquire any
shares of Common Stock of the Company, which have not been waived or complied
with and will conform in all material respects to the description thereof
contained in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission.  




(e)

Capitalization.  As of December 15, 2010, the authorized capital stock of the
Company consists of (i) 180,000,000 shares of Common Stock, par value $.05 per
share, of which 45,759,150 shares are issued and outstanding, 5,075,864 shares
are reserved for issuance upon exercise of stock options outstanding under the
Company’s employee and director stock option plans, and 13,106,619 shares are
reserved for issuance under warrants and convertible notes; and (ii) 20,000,000
shares of preferred stock, no par value per share, none of which are issued and
outstanding.  The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the prospectus under the caption
“Description of common stock” (and any similar sections or information, if any,
contained in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission).  The issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and nonassessable, and have been issued in compliance with all
federal and state securities laws.  None of the outstanding shares of capital
stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase or acquire any securities
of the Company.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable for, any
capital stock of the Company or any of its Subsidiaries other than those
described in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission,
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.  





4




--------------------------------------------------------------------------------




(f)

No Conflict.  The execution, delivery and performance by the Company of this
Agreement, the Subscription Agreements and the Escrow Agreement and the
consummation of the transactions contemplated hereby and thereby, including the
issuance and sale by the Company of the Units, will not (i) conflict with or
result in a breach or violation of, or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under), give rise to any
right of termination or other right or the cancellation or acceleration of any
right or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which any of them or any of
their respective properties may be bound or to which any of the property or
assets of the Company or any of its Subsidiaries is subject, (ii) result in any
violation of the provisions of the charter or by-laws (or analogous governing
instrument, as applicable) of the Company or any Subsidiary, or (iii) result in
any violation of any law, statute, rule, regulation, judgment, order or decree
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or its Subsidiaries or any of their properties or
assets, except, in the case of each of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




(g)

No Consents Required.  No approval, authorization, consent or order of or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required in connection with the execution, delivery
and performance of this Agreement, the Subscription Agreements and the Escrow
Agreement by the Company, the issuance and sale of the Units or the consummation
by the Company of the transactions contemplated hereby or thereby other than (i)
as may be required under the Securities Act or the Exchange Act, (ii) any
necessary qualification of the Securities under the securities or blue sky laws
of the various jurisdictions in which the Securities are being offered by the
Placement Agent or (iii) under the rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”) or the Financial Industry
Regulatory Authority (“FINRA”) in connection with the distribution of the
Securities by the Placement Agent.  




(h)

Registration Rights.  Except pursuant to the transactions contemplated by this
Agreement, as described in the due diligence materials provided by the Company
to the Placement Agent, as described in the Offering Memorandum or as otherwise
described in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied) to require
the Company to register any securities with the Commission.  




(i)

Independent Accountants.  HJ & Associates, LLC are independent public
accountants with respect to the Company as required by the Securities Act, and
the applicable published Securities Act Rules and Regulations thereunder and
Rule 3600T of the Public Company Accounting Oversight Board (“PCAOB”).




(j)

Commission Reports.  Since June 30, 2007, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits) incorporated by reference therein, being hereinafter
referred to herein as the “Exchange Act Filings”). As of their respective dates,
the Exchange Act Filings complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as the case may be, and the
Securities Act Rules and Regulations or rules and regulations of the Commission
promulgated under the Exchange Act (the “Exchange Act Rules and Regulations”),
as the case may be, applicable to the Exchange Act Filings.




(k)

Financial Statements.  The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth in the
Company’s Form 10-K for the fiscal year ended December 31, 2009 and Forms 10-Q
for the fiscal quarters ended March 31, June 30 and September 30, 2010, as each
may have been amended from time to time, comply in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly in all material respects (i) the financial
condition of the Company and the Subsidiaries, taken as a whole, as of the dates
indicated and (ii) the consolidated results of operations, stockholders’ equity
and changes in cash flows of the Company and the Subsidiaries, taken as a whole,
for the periods therein specified; and such financial statements and related
schedules and notes thereto have been prepared in conformity with United States
generally accepted accounting principles, consistently applied throughout the
periods involved (except as otherwise stated therein and subject, in the case of
unaudited financial statements, to the absence of footnotes and normal year-end
adjustments).   





5




--------------------------------------------------------------------------------

 

(l)

Absence of Material Changes.  Subsequent to September 30, 2010, and except as
may be otherwise stated in this Agreement or in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission, (i)
there has not been any change in the capital stock of the Company (except for
changes in the number of outstanding shares of Common Stock of the Company due
to the issuance of shares upon the exercise or conversion of securities
exercisable for, or convertible into, shares of Common Stock outstanding on the
date hereof) or long-term debt of the Company or any of its Subsidiaries or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock; (ii) there has not been any
material adverse change or development that would result in a material adverse
change in or affecting the general affairs, business, properties, management,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Change”); and (iii) neither the Company nor any of its Subsidiaries have entered
or will enter into any transaction or agreement, not in the ordinary course of
business, that is material to the Company and its Subsidiaries taken as a whole
or incurred or will incur any liability or obligation, direct or contingent, not
in the ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole.




(m)

Legal Proceedings.  There are no legal or governmental actions, suits, claims or
proceedings pending to which the Company or any Subsidiary is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, which are required to be described in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission
and are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to the Company or any Subsidiary, would reasonably be likely
to result in a Material Adverse Change.  To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.  




(n)

No Violation.  Neither the Company nor any Subsidiary is in breach or violation
of or in default (nor has any event occurred which with notice, lapse of time or
both would result in any breach or violation of, or constitute a default) (i)
under the provisions of its charter or bylaws (or analogous governing
instrument, as applicable) or (ii) in the performance or observance of any term,
covenant, obligation, agreement or condition contained in any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any Subsidiary is a party or by which any of them or any
of their properties may be bound or affected, or (iii) in the performance or
observance of any statute, law, rule, regulation, ordinance, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, the
Subsidiaries or any of their respective properties, as applicable, except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
has been waived or would not result in a Material Adverse Effect.  




(o)

Permits.  The Company and each Subsidiary has made all filings, applications and
submissions required by, and owns or possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as described in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission (collectively,
“Permits”), except for such Permits which the failure to obtain would not have a
Material Adverse Effect (the “Immaterial Permits”), and is in compliance with
the terms and conditions of all such Permits other than the Immaterial Permits
(the “Required Permits”) except for such failure to comply that would not have a
Material Adverse Effect.  Neither the Company nor any Subsidiary has received
notice of any proceedings relating to revocation or modification of, any such
Required Permit, which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.  




(p)

Not an Investment Company.  Neither the Company nor any Subsidiary is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
neither the Company nor any Subsidiary will an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.




(q)

No Price Stabilization.  Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any of their respective officers, directors, affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in, or which
has constituted or which might reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.








6




--------------------------------------------------------------------------------



(r)

Good Title to Property.  The Company and each Subsidiary has good and valid
title to all property (whether real or personal) described in the Company’s
periodic reports and other information filed with the Securities and Exchange
Commission as being owned by each of them, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects (collectively,
“Liens”), except such as are described in the Company’s periodic reports and
other information filed with the Securities and Exchange Commission or those
that would not have a Material Adverse Effect.  All of the property described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission as being held under lease by the Company or any
Subsidiary is held thereby under valid, subsisting and enforceable leases,
without any liens, restrictions, encumbrances or claims, except those that would
not have a Material Adverse Effect or do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries.  




(s)

Intellectual Property Rights.  Except as set forth in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission,
the Company and the Subsidiaries own or possess the right to use all patents,
trademarks, trademark registrations, service marks, service mark registrations,
trade names, copyrights, licenses, inventions, software, databases, know-how,
Internet domain names, trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures, and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as currently conducted, and as proposed to be
conducted and described in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission except where the failure to
own or possess the right to use would not have a Material Adverse Effect, and
the Company is not aware of any claim to the contrary or any challenge by any
other person to the rights of the Company and the Subsidiaries with respect to
the foregoing except for those that would not have a Material Adverse Effect.
 The Intellectual Property licenses described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms.  The Company and each Subsidiary has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission except for such breaches or asserted or threatened
claims of breach that would not have a Material Adverse Effect, and the Company
has no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license.  To the knowledge of the Company, the Company’s
and each Subsidiary’s businesses as now conducted and as proposed to be
conducted as set forth in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission do not and will not infringe
or conflict with any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person.  The Company has not received written notice of any
material claim against the Company or any Subsidiary alleging the infringement
by the Company or any of its Subsidiary of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person.  The Company and each Subsidiary has
taken all reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property.  The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of Subsidiary’s right to own, use, or hold
for use any of the Intellectual Property as owned, used or held for use in the
conduct of the businesses as currently conducted.  The Company and each
Subsidiary has duly and properly filed or caused to be filed with the United
States Patent and Trademark Office (the “PTO”) and applicable foreign and
international patent authorities all patent applications owned by the Company
and the Subsidiaries (the “Company Patent Applications”).  To the knowledge of
the Company, the Company and each Subsidiary has complied with the PTO’s duty of
candor and disclosure for the Company Patent Applications and has made no
material misrepresentation in the Company Patent Applications.  The Company is
not aware of any information material to a determination of patentability
regarding the Company Patent Applications not called to the attention of the PTO
or similar foreign authority.  The Company is not aware of any information not
called to the attention of the PTO or similar foreign authority that would
preclude the grant of a patent for the Company Patent Applications.  The Company
has no knowledge of any information that would preclude the Company, or as
applicable, any Subsidiary, from having clear title to the Company Patent
Applications.





7




--------------------------------------------------------------------------------

 

(t)

No Labor Disputes.  No labor problem or dispute with the employees of the
Company exists, or, to the Company’s knowledge, is threatened or imminent, which
would reasonably be expected to result in a Material Adverse Effect.  The
Company is not aware that any key employee or significant group of employees of
the Company plans to terminate employment with the Company.  




(u)

Taxes.  The Company and each Subsidiary (i) has timely filed all necessary
federal, state, local and foreign income and franchise tax returns (or timely
filed applicable extensions therefore) that have been required to be filed and
(ii) is not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or any Subsidiary is contesting in good faith and for which adequate
reserves have been provided.  




(v)

ERISA.  The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of the
Company are eligible to participate and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations.  No “prohibited transaction” (as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) or “accumulated funding
deficiency” (as defined in Section 302 of ERISA) or any of the events set forth
in Section 4043(b) of ERISA (other than events with respect to which the thirty
(30)-day notice requirements under Section 4043 of ERISA has been waived) has
occurred or could reasonably be expected to occur with respect to any employee
benefit plan of the Company or any Subsidiary, which could, singularly or in the
aggregate, have a Material Adverse Effect.

 

(w)

Compliance with Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws,
orders, rules, regulations, directives, decrees and judgments relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of the environment which are applicable to their businesses
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business; and (iii) have not received notice
of any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except in the case of subsections (i), (ii) and (iii) of this
subsection (w) as would not, individually or in the aggregate, have a Material
Adverse Effect.  




(x)

Insurance.  The Company and each Subsidiary maintains or is covered by insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.  All such
insurance is fully in force on the date hereof and will be fully in force as of
the Closing Date.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.  




(y)

Accounting Controls.  The Company and each Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as described in the due diligence materials
provided by the Company to the Placement Agent or as set forth in the Company’s
periodic reports and other information filed with the Securities and Exchange
Commission, since January 1, 2009, (i) HJ & Associates, LLC has not identified
any material weakness in the Company’s internal control over financial reporting
(whether or not remediated), and (ii) there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.  The Company is not aware of any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.





8




--------------------------------------------------------------------------------




(z)

Disclosure Controls.  The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15e
and 15d-15e under the Exchange Act) that (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the Company’s last fiscal quarter; and (iii) are
effective to perform the functions for which they were established.  Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weakness.




(aa)

Contracts; Off-Balance Sheet Interests.  There is no document, contract, permit
or instrument, or off-balance sheet transaction (including without limitation,
any “variable interests” in “variable interest entities,” as such terms are
defined in Financial Accounting Standards Board Interpretation No.  46) of a
character required by the Securities Act or the Securities Act Rules and
Regulations to be described in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission, which is not
described or filed as required.  The contracts described in the immediately
preceding sentence to which the Company is a party have been duly authorized,
executed and delivered by the Company, constitute valid and binding agreements
of the Company, are enforceable against and by the Company in accordance with
the terms thereof and are in full force and effect on the date hereof.  




(bb)

No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company and any of its Subsidiaries on the one hand and the
directors, officers, stockholders, customers or suppliers of the Company or any
of its Subsidiaries or any of their affiliates on the other hand, which is
required to be described in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission and which has not been so
described.  




(cc)

Brokers Fees.  Except as described in the due diligence materials provided by
the Company to the Placement Agent or as disclosed in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission,
there are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a valid claim against
the Company, the Subsidiaries or the Placement Agent for a brokerage commission,
finder’s fee or other like payment in connection with the offering and sale of
the Securities.  




(dd)

Forward-Looking Statements.  No forward-looking statements (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.  




(ee)

Sarbanes-Oxley Act.  The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, is in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act of 2002, as amended and any related rules and regulations promulgated by the
Commission.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission.  For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.
 




(ff)

Foreign Corrupt Practices.  Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, during the last five years, while
acting on behalf of the Company or on behalf of the Company’s Subsidiaries after
the Subsidiary was acquired by the Company (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity or failed to disclose fully any contribution in violation
of law, (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof, (iii) violated or is in violation of any provision of
the U.S.  Foreign Corrupt Practices Act of 1977, as amended or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.  





9




--------------------------------------------------------------------------------




(gg)

Currency and Foreign Transactions. The operations of the Company and its
 Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except where a failure to comply with such requirements, statutes, rules,
regulations or guidelines could not reasonably be expected to have a Material
Adverse Effect, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.




(hh)

No Sanctioned Employees.  Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.




(ii)

NASD Affiliations.  Except as described in the due diligence materials provided
by the Company to the Placement Agent, neither the Company nor any Subsidiary
nor any of their affiliates (within the meaning of NASD Conduct Rule
2720(b)(1)(a)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(e)(e) of the By-laws of the NASD) of, any member firm of the NASD.
 




(jj)

Trading Market.  Assuming the accuracy of the representations of the Investors
in the Subscription Agreements, no approval of the shareholders of the Company
under the rules and regulations of any trading market is required for the
Company to issue and deliver to the Investors the Units.




Any certificate signed by any officer of the Company or any Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company to the Placement Agent and the Investors as to the
matters covered thereby.  




3.

Covenants.  The Company covenants and agrees with the Placement Agent as
follows:




(a)

Filing of Registration Statement.  The Company shall pursuant to the
requirements of Section 10(a) of the Subscription Agreement file and cause to
become effective a Registration Statement (as defined in the Subscription
Agreement) with respect to the sale of the Securities by the Investors.




(b)

Continued Compliance with Securities Law.  If, during the Registration Period
(as defined in the Subscription Agreement), any event occurs as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary at any time to amend the
Registration Statement or supplement the Prospectus to comply with the
Securities Act, the Company will promptly notify the Placement Agent of such
event and will promptly prepare and file with the Commission and furnish, at its
own expense, to the Placement Agent and, to the extent applicable, the dealers
and any other dealers upon request of the Placement Agent, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance.  




(c)

Blue Sky Laws.  The Company will promptly take or cause to be taken, from time
to time, such actions as the Placement Agent may reasonably request to qualify
the Securities for offering and sale under the state securities, or blue sky,
laws of such states or other jurisdictions as the Placement Agent may reasonably
request and to maintain such qualifications in effect so long as the Placement
Agent may request for the distribution of the Securities, provided, that in no
event shall the Company be obligated to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified or to file a general consent to
service of process in any jurisdiction or subject itself to taxation as doing
business in any jurisdiction.  




(d)

Use of Proceeds.  The Company will apply the net proceeds from the sale of the
Securities in the manner set forth in the Offering Memorandum and the Prospectus
under the heading “Use of Proceeds.”





10




--------------------------------------------------------------------------------




(e)

Lock-Up Period.  Beginning on the date hereof and continuing for a period of 180
days after the first date that the Registration Statement becomes effective (the
“Lock-Up Period”), the Company will not (i) offer to sell, hypothecate, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock; (ii) file or
cause to become effective a registration statement under the Securities Act
relating to the offer and sale of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock except for (x)
a registration statement on Form S-8 relating to employee benefit plans or (y)
registration statements required by any registration rights agreements or (iii)
enter into any swap, hedge or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (i), (ii) or (iii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, without the prior written consent of the Placement Agent (which
consent may be withheld in its sole discretion), other than (A) the Securities
to be sold hereunder, (B) the issuance of restricted Common Stock or options to
acquire Common Stock pursuant to the Company’s employee benefit plans, qualified
stock option plans or other employee compensation plans as such plans are in
existence on the date hereof and described in the Term Sheet and the documents
incorporated therein by reference, (C) issuances of Common Stock upon the
exercise of options or warrants or upon the conversion or exchange of
convertible or exchangeable securities disclosed as outstanding (or as proposed
to be issued) in the Term Sheet and the documents incorporated therein by
reference; (D) the issuance by the Company of any shares of Common Stock as
consideration for mergers, acquisitions, other business combinations, or
strategic alliances, occurring after the date of this Agreement; provided that
each recipient of shares pursuant to this clause (D) agrees that all such shares
remain subject to restrictions substantially similar to those contained in this
subsection 3(j); (E) the issuance of Common Stock, warrants exercisable for
shares of Common Stock and indebtedness convertible into shares of Common Stock
(and the issuance of shares of Common Stock upon the exercise of such warrants
or the conversion of such indebtedness), in connection with the restructuring of
certain of the Company’s indebtedness as described in the Offering Memorandum;
or (F) the purchase or sale of the Company’s securities pursuant to a plan,
contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof.  Notwithstanding
the foregoing, if (1) during the last 17 days of the Lock-Up Period, the Company
releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the
18-day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless the Placement Agent waive, in writing,
such extension.  The Company agrees not to accelerate the vesting of any option
or warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.




(f)

Press Releases.  Prior to 9:30 a.m. New York City time on the business day
immediately subsequent to the date hereof, the Company shall issue a press
release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing the execution of this Agreement, the Subscription Agreements and the
transaction contemplated hereby and thereby.  Prior to the Closing Date, the
Company will not issue any press release or other communication directly or
indirectly or hold any press conference with respect to the Company, the
Subsidiaries, their condition, financial or otherwise, or the earnings,
business, operations or prospects of any of them, or the offering of the
Securities (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Placement Agent is notified), without the prior written consent of the
Placement Agent, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law or applicable stock exchange or self-regulatory
agency, in which case the Company shall use its reasonable commercial efforts to
allow the Placement Agent reasonable time to comment on such release or other
communication in advance of such issuance.  





11




--------------------------------------------------------------------------------




(g)

Stabilization.  The Company will not, and will cause the Subsidiaries not to,
take directly or indirectly any action designed, or that might reasonably be
expected to cause or result in, or that will constitute, stabilization or
manipulation of the price of any security of the Company in connection with or
to facilitate the sale or resale of any of the Securities.  




(h)

Transfer Agent.  The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares.  




(i)

Undertakings.  The Company will comply with all the provisions of any
undertakings contained in the Registration Statement.




4.

Costs and Expenses.  The Company will pay or reimburse if paid by the Placement
Agent all costs and expenses incident to the performance of the obligations of
the Company under this Agreement and in connection with the transactions
contemplated hereby, including but not limited to costs and expenses of or
relating to (a) the preparation, printing, filing, delivery and shipping of the
Offering Memorandum, the Registration Statement, each Preliminary Prospectus and
Prospectus, and any amendment or supplement to any of the foregoing (including
costs of mailing and shipment), (b) the registration, issue, sale and delivery
of the Securities including any stock or transfer taxes and stamp or similar
duties payable upon the sale, issuance or delivery of the Securities and the
printing, delivery, and shipping of the certificates representing the
Securities, (c) the registration or qualification of the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions designated
pursuant to Section 3(d), and, if reasonably requested by the Placement Agent,
the preparation and printing and furnishing of copies of any blue sky surveys to
the Placement Agent, (d) the fees and expenses of any transfer agent or
registrar for the Securities, (e) any filings required to be made by the
Placement Agent or the Company with FINRA, (f) fees and disbursements of the
Company’s auditor incurred in delivering the letter(s) described in Section 5(i)
of this Agreement, (g) fees of the Escrow Agent, (h) expenses of the Placement
Agent’s outside counsel in connection with the Offering not to exceed $50,000 in
the aggregate, and (i) the costs and expenses of the Company and the Placement
Agent in connection with the marketing of the offering and the sale of the
Shares to prospective investors including, but not limited to, those related to
any presentations or meetings undertaken in connection therewith including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged with the written
consent of the Company in connection with the road show presentations, travel,
lodging and other expenses incurred by the officers of the Company and any such
consultants, and the cost of any aircraft or other transportation chartered in
connection with the road show.




5.

Conditions of Placement Agent’s Obligations.  The respective obligations of the
Placement Agent hereunder and the Investors under the Subscription Agreements
are subject to the following conditions:




(a)

Negative Assurance.  Prior to the Closing, the Placement Agent shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Offering Memorandum or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of the Placement Agent, is material,
or omits to state any fact which, in the opinion of the Placement Agent, is
material and is required to be stated therein or is necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  




(b)

Action Preventing Issuance.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.  




(c)

Material Adverse Change.  Subsequent to the date of the latest audited financial
statements included or incorporated by reference in the Offering Memorandum, (i)
neither the Company nor any of its Subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the
Offering Memorandum, and (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the conversion of convertible indebtedness), or material change in the
short-term debt or long-term debt of the Company or any Subsidiary (other than
upon conversion of convertible indebtedness) or any Material Adverse Effect
otherwise than as set forth in the Offering Memorandum.





12




--------------------------------------------------------------------------------




(d)

Representations and Warranties.  Each of the representations and warranties of
the Company contained herein shall be true and correct when made and on and as
of the Closing Date, as if made on such date (except that those representations
and warranties that address matters only as of a particular date shall remain
true and correct as of such date), and all covenants and agreements herein
contained to be performed on the part of the Company and all conditions herein
contained to be fulfilled or complied with by the Company at or prior to the
Closing Date shall have been duly performed, fulfilled or complied with.  




(e)

Opinion of Counsel to the Company.  The Placement Agent shall have received from
Holland & Hart LLP, counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agent and the Investors and dated the Closing Date,
in the form provided on Exhibit C hereto.  

  

(f)

Auditor’s Letter.  At or prior to the Closing Date, the Placement Agent shall
have received from HJ & Associates, LLC a letter (the “Auditor’s Letter”),
addressed to the Placement Agent and as of a date and in form and substance
reasonably satisfactory to the Placement Agent, (i) confirming that they are
independent public accountants with respect to the Company within the meaning of
the Securities Act and the Securities Act Rules and Regulations, (ii) confirming
certain conclusions of such firm with respect to the financial information and
other matters covered by the opinion of HJ & Associates, LLC filed with the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009, (iii)
confirming that they had reviewed the Company’s Quarterly Reports on Form 10-Q
for the periods ending March 31, 2010, June 30, 2010 and September 30, 2010 and
(iv) addressing such other matters as are requested by the Placement Agent.




(g)

Officer’s Certificate.  The Placement Agent shall have received on the Closing
Date a certificate, addressed to the Placement Agent and dated the Closing Date,
of the chief executive or chief operating officer and the chief financial
officer or chief accounting officer of the Company to the effect that:




(i)

each of the representations, warranties and agreements of the Company in this
Agreement were true and correct in all material respects when originally made
and are true and correct in all material respects as of the Closing Date; and
the Company has complied in all material respects with all agreements and
satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date;




(ii)

subsequent to the date of the latest audited financial statements included or
incorporated by reference in the Offering Memorandum, (A) neither the Company
nor any of its Subsidiaries has sustained any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in the Offering Memorandum, and (B)
there has been no material change in the financial position or results of
operation of the Company, otherwise than as set forth in the Offering
Memorandum; and




(iii)

(A) as of the date of such certificate, (x) the Offering Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and (B) no
event has occurred as a result of which it is necessary to amend or supplement
the Offering Memorandum in order to make the statements therein not untrue or
misleading in any material respect.  




(h)

Secretary’s Certificate.  On the Closing Date, the Company shall have furnished
to the Placement Agent a Secretary’s Certificate of the Company.  




(i)

Lock-Up Agreements.  Each officer and director of the Company shall have entered
into Lock-Up Agreements (the “Lock-Up Agreements”) substantially in the form
attached as Exhibit D hereto on or prior to the date hereof, and each such
Lock-Up Agreement, or a copy thereof, shall have been delivered to the Placement
Agent and shall be in full force and effect at the Closing Date.  




(j)

No FINRA Objection.  The Placement Agent shall not have received any objection
from the FINRA as to the fairness and reasonableness of the amount of
compensation allowable or payable to the Placement Agent in connection with the
issuance and sale of the Securities.

 

(k)

Subscription Agreements.  The Company shall have entered into the Subscription
Agreements with each of the Investors, and such agreements shall be in full
force and effect on the Closing Date.  




(l)

Escrow Agreement.  The Company shall have entered into the Escrow Agreement, and
such agreement shall be in full force and effect on the Closing Date.  





13




--------------------------------------------------------------------------------




(m)

Additional Documents.  Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.  




All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.  




6.

Indemnification and Contribution.  




(a)

Indemnification of the Placement Agent.  The Company agrees to indemnify and
hold the Placement Agent harmless against any losses, claims, damages or
liabilities (“Losses”) to which the Placement Agent may become subject, under
the Securities Act or otherwise (including in settlement of any litigation if
such settlement is effected with the written consent of the Company), insofar as
such Losses (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, the Offering Memorandum or the Prospectus, or any
amendment or supplement thereto, (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (iii) any breach of the representations,
warranties and agreements of the Company contained herein, and will reimburse
the Placement Agent for any legal or other expenses incurred by then in
connection with investigating or defending against such Losses (or actions in
respect thereof); provided, however, that the Company shall not be liable in any
such case to the extent that any such Losses (or actions in respect thereof)
arise out of or are based upon (x) the Placement Agent’s bad faith, gross
negligence or willful misconduct or (y) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Offering Memorandum or the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent, specifically for use in the preparation
thereof.  




In addition to its other obligations under this Section 6(a), the Company agrees
that it will reimburse the Placement Agent for all legal fees or other expenses
incurred in connection with investigating or defending any such claim, action,
investigation, inquiry or other proceeding, described in this Section 6(a), as
such fees and expenses are incurred.  




(b)

Indemnification of the Company.  The Placement Agent will indemnify and hold
harmless the Company against any Losses to which the Company may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Offering Memorandum, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Offering Memorandum, the Prospectus, or any such amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending against any such loss, claim, damage, liability or action.





14




--------------------------------------------------------------------------------

 

(c)

Notice and Procedures.  Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; provided, that the omission so to notify
the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to any indemnified party except to the extent such
indemnifying party has been materially prejudiced by such failure.  In case any
such action shall be brought against any indemnified party, and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that if, in the sole judgment of the indemnified party, it is advisable
for the indemnified party to be represented by separate counsel, the indemnified
party shall have the right to employ a separate counsel to represent it, in
which event the reasonable fees and expenses of such separate counsel shall be
borne by the indemnified party or parties except to the extent that (i) the
employment thereof has been specifically authorized by the indemnifying party in
writing, (ii) the indemnifying party has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the indemnifying party and the
position of the indemnified party, in which case, if such indemnified party
notifies the indemnifying party in writing that it elects to employ separate
counsel at the expense of the indemnifying party, the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  An indemnifying party shall not be obligated under any
settlement agreement relating to any action under this Section 6 to which it has
not agreed in writing.  In addition, no indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding unless such settlement includes an
unconditional release of such indemnified party for all liability on claims that
are the subject matter of the proceeding.  




(d)

Contribution; Limitation on Liability.  If the indemnification provided for in
this Section 6 is unavailable or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above, then each indemnifying party, in lieu
of or in addition to indemnifying such indemnified party, shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Placement Agent on the other from the
Offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the Placement Agent
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company bears to the total compensation received by
the Placement Agent.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Placement Agent and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Placement Agent
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this subsection (d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party (and not reimbursed
by the indemnifying party) in connection with investigating or defending against
any action or claim which is the subject of this subsection (d).
 Notwithstanding the provisions of this subsection, the Placement Agent shall
not be required to contribute any amount in excess of the total commissions
received by the Placement Agent in accordance with Section 1(b) less the amount
of any damages which the Placement Agent has otherwise paid or become liable to
pay by reason of any untrue or alleged untrue statement, omission or alleged
omission, act or alleged act or failure to act or alleged failure to act.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.





15




--------------------------------------------------------------------------------




(e)

Non-Exclusive Remedies.  The obligations of the Company under this Section 6
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls a Placement Agent within the meaning of the Securities Act; and the
Placement Agent’s obligations under this Section 6 shall be in addition to any
liability that the Placement Agent may otherwise have and shall extend, upon the
same terms and conditions, to each director of the Company (including any person
who, with his consent, is named in the Registration Statement as about to become
a director of the Company), to each officer of the Company who has signed the
Registration Statement and to each person, if any, who controls the Company
within the meaning of the Securities Act.  




7.

Representations and Agreements to Survive Delivery.  All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, and the agreements of the Placement Agent and the Company
contained in Section 6 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agent or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons and shall survive delivery of, and payment
for, the Securities.  The respective agreements, covenants, indemnities and
other statements set forth in Sections 4, 6 and 11 hereof shall remain in full
force and effect, regardless of any termination of this Agreement.  




8.

Termination.  The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if (a) prior to delivery and payment for the Securities (i) trading in
the Common Stock of the Company shall have been suspended on the Commission,
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York state authorities or a material disruption shall
have occurred in commercial banking or securities settlement or clearance
services in the United States, (iv) there shall have occurred any outbreak or
material escalation of hostilities or acts of terrorism involving the United
States or there shall have been a declaration by the United States of a national
emergency or war, or (v) there shall have occurred any other calamity or crisis
or any material change in general economic, political or financial conditions in
the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v), in the judgment of the Placement Agent, is material and
adverse and makes it impractical or inadvisable to proceed with the completion
of the sale of and payment for the Securities on the Closing Date on the terms
and in the manner contemplated by this Agreement, the Offering Memorandum and
the Prospectus, (b) since the time of execution of this Agreement or the earlier
respective dates as of which information is given in the Offering Memorandum or
incorporated by reference therein, there has been any Material Adverse Effect,
if the effect of any such event specified in this clause (b), in the judgment of
the Placement Agent, makes it impractical or inadvisable to proceed with the
completion of the sale of and payment for the Securities on the Closing Date on
the terms and in the manner contemplated by this Agreement, the Offering
Memorandum and the Prospectus, (c) the Company shall have failed, refused or
been unable to comply with the terms or perform any agreement or obligation of
this Agreement or any Subscription Agreement, other than by reason of a default
by the Placement Agent, or (d) any condition of the Placement Agent’s
obligations hereunder is not fulfilled.  Notwithstanding anything to the
contrary contained herein, the Company may terminate the Offering at any time
prior to the Closing Date.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 4, Section 6,
and Section 11 hereof shall at all times be effective notwithstanding such
termination.  




9.

Notices.  All statements, requests, notices and agreements hereunder shall be in
writing shall be delivered or sent by mail, telex or facsimile transmission, as
follows:




(a)

if to the Placement Agent, to:




Philadelphia Brokerage Corporation

Two Radnor Corporate Center


Suite 111


Radnor, PA 19087

Attention: Robert Fisk

Facsimile No.: (610) 975-0520




with a copy (which shall not constitute notice) to:




 

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103-4196

Attention: John M. Coogan, Jr., Esq.

Facsimile No. (215) 689-1990





16




--------------------------------------------------------------------------------




(b)

if to the Company, to




Broadcast International, Inc.

7050 Union Park Avenue, Suite 600

Salt Lake City, Utah  84047

Attention: Rodney M. Tiede

Facsimile: (801) 562-1773




with a copy (which shall not constitute notice) to:




Holland & Hart LLP

222 South Main Street, Suite 2200

Salt Lake City, Utah  84101


Attention:  Gregory Lindley, Esq.


Facsimile (801) 799-5700




10.

Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and shall be binding upon the Placement Agent, the Company, and their
respective successors and assigns.  Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person, except that (i) the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) and the indemnities of the
Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(b) and (ii) the Investors are
relying on the representations made by the Company under, and are intended third
party beneficiaries of, this Agreement.  The term “successors and assigns” as
herein used shall not include any purchaser of the Securities by reason merely
of such purchase.  




11.

Governing Law; Submission to Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflicts of laws provisions thereof.  Except as
set forth below, no proceeding may be commenced, prosecuted or continued in any
court other than the courts of the Commonwealth of Pennsylvania located in the
County of Delaware or in the United States District Court for the Eastern
District of Pennsylvania, which courts shall have jurisdiction over the
adjudication of such matters, and the Company hereby consents to the
jurisdiction of such courts and personal service with respect thereto.  The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any proceeding arising out of or in any way relating to this Agreement
is brought by any third party against the Placement Agent.  The Company hereby
waives all right to trial by jury in any proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such Proceeding
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts in the jurisdiction of which the Company is
or may be subject, by suit upon such judgment.  




12.

No Fiduciary Relationship.  The Company hereby acknowledges and agrees that:




(a)

No Other Relationship.  The Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering of the Company’s securities.
 The Company further acknowledges that the Placement Agent is acting pursuant to
a contractual relationship created solely by this Agreement and entered into on
an arm’s length basis and in no event do the parties intend that the Placement
Agent act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person in connection with any activity that
the Placement Agent may undertake or have undertaken in furtherance of the
Offering of the Company’s securities, either before or after the date hereof.
 The Placement Agent hereby expressly disclaims any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
 




(b)

Absence of Obligation to Disclose.  The Company has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship.  





17




--------------------------------------------------------------------------------




(c)

Waiver.  The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that the Company may have against the Placement Agent with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Company in connection with the transactions contemplated by this Agreement and
agrees that the Placement Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim to any person
asserting a fiduciary duty claim on behalf of the Company, including
stockholders, employees or creditors of the Company.  




13.

Headings.  The Section headings in this Agreement have been inserted as a matter
of convenience of reference and are not a part of this Agreement.  




14.

Amendments and Waivers.  No supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.
 The failure of a party to exercise any right or remedy shall not be deemed or
constitute a waiver of such right or remedy in the future.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.  




15.

Counterparts.  This Agreement may be executed in one or more counterparts and,
if executed in more than one counterpart, the executed counterparts shall each
be deemed to be an original and all such counterparts shall together constitute
one and the same instrument.  Delivery of an executed counterpart by facsimile
transmission or by electronic mail as an attachment in “.pdf” or similar format
shall be effective as delivery of a manually executed counterpart thereof.  




16.

Research Analyst Independence.  The Company acknowledges that the Placement
Agent’s research analysts and research departments are required to be
independent (“Analyst Independence”) from its investment banking division and
are subject to certain regulations and internal policies, and that the Placement
Agent’s research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the Offering that differ from the views of its investment banking
division.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any conflict of interest that may arise from the fact that
the views expressed by its independent research analysts and research department
may be different from or inconsistent with the views or advice communicated to
the Company by the Placement Agent’s investment banking division; provided,
however, that it is understood by the Placement Agent that the Company does not
waive any claims it may have against the Placement Agent in the event that the
Placement Agent fails to maintain Analyst Independence.  The Company
acknowledges that the Placement Agent is a full service securities firm and as
such from time to time, subject to applicable securities laws, rules and
regulations, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
Company; provided, however, that nothing in this Section 16 shall relieve the
Placement Agent of any responsibility or liability they may otherwise bear in
connection with activities in violation of applicable securities laws, rules and
regulations.  




17.

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  Notwithstanding the foregoing sentence of this
Section 18, the provisions (a) of Section 10 of the Engagement Letter dated
November 23, 2010 by and between the Company and the Placement Agent with
respect to the Offering and (b) of the Engagement Letter dated November 23, 2010
by and between the Company and the Placement Agent with respect to the
restructuring of certain indebtedness of the Company shall survive the
execution, delivery, performance and termination of this Agreement.




18.

Representation of the Placement Agent.  The Placement Agent hereby represents
and warrants to the Company that the Placement Agent has all such licenses, and
has filed all such registrations, under applicable laws, rules and regulations
(including without limitation any rule promulgated by FINRA) as are necessary
for the Placement Agent to fulfill its obligations hereunder.





18




--------------------------------------------------------------------------------




19.

Partial Unenforceability.  The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
 If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.  




20.

Effectiveness.  This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.  







[Signature Page Follows]








19




--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.  

Very truly yours,




BROADCAST INTERNATIONAL, INC.







By: /s/ Rodney M. Tiede                            

    Name:  Rodney M. Tiede

    Title:  Chief Executive Officer

 

Accepted as of the date first above written:

PHILADELPHIA BROKERAGE CORPORATION










By: /s/ Robert A. Fisk                   

     Name:  Robert A. Fisk

     Title:  Senior Partner

 

  





20




--------------------------------------------------------------------------------

Schedules and Exhibits

    

Schedule I:

Subsidiaries




Exhibit A:  

Form of Subscription Agreement




Exhibit B:  

Form of Warrant




Exhibit C:  

Form of Legal Opinion




Exhibit D:  

Form of Lock-Up Agreement








21




--------------------------------------------------------------------------------

Schedule I

Subsidiaries

 

 

 

 

 

Name

 

Percent Owned

 

Jurisdiction of Incorporation

 

 

 

 

 

BI Acquisitions, Inc.

 

100%

 

Utah

 

 

 

 

 

Interact Devices, Inc.

 

94%

 

California

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------







Exhibit A

Form of Subscription Agreement

[Omitted]








 




--------------------------------------------------------------------------------







Exhibit B

Form of Warrant




[Omitted]














 




--------------------------------------------------------------------------------







Exhibit C

Form of Legal Opinion of Counsel to the Company




[Omitted]




















--------------------------------------------------------------------------------







Exhibit D

Form of Lock-Up Agreement




[Omitted]
























